IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31101
                        Conference Calendar



JUVENTINO MUNOZ,

                                            Plaintiff-Appellant,

versus

LORETTA WHYTE, Clerk, U.S. District Court, Eastern District of
Louisiana; CHARLES R. FULBRUGE, III, Clerk, U.S. Court of
Appeals, Fifth Circuit,

                                            Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                      USDC No. 96-CV-2309-K
                       - - - - - - - - - -

                          August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Juventino Munoz (Louisiana prisoner # 352797) has filed a

motion for permission to appeal, in forma pauperis (IFP), the

district court’s order dismissing as frivolous his complaint

alleging violations of the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. § 1962.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-31101
                                  -2-

     Munoz is BARRED by 28 U.S.C. § 1915(g) from proceeding IFP

because, on at least three prior occasions while incarcerated, he



has brought an action or appeal in a United States Court that was

dismissed for frivolousness, for maliciousness, or for failure to

state a claim for which relief could be granted and because he

has not established that he is under imminent danger of serious

physical injury.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th

Cir. 1996); Munoz v. Jambon, 94-CV-4192-J (E.D. La.; Feb. 10,

1995), aff’d, No. 95-31304 (5th Cir.; Aug. 21, 1996); Munoz v.

Simone, CA-95-2559-L (E.D. La.; Oct. 30, 1995), aff’d, No. 95-

31143 (5th Cir.; Aug. 20, 1996); Munoz v. Garrison, 95-CV-1691

(M.D. La.; Jan. 28, 1997).

     Accordingly, Munoz’s motion for IFP is DENIED and his appeal

is DISMISSED.   Should he wish to reinstate his appeal, Munoz has

15 days from the date of this opinion to pay the full appellate

filing fee of $105 to the clerk of the district court.

    IFP DENIED. APPEAL DISMISSED.